FILED
                              NOT FOR PUBLICATION                           OCT 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FERNANDO CAMARGO-ZAVALA;                          No. 08-74561
MARGARITA CAMARGO,
                                                  Agency Nos. A096-072-106
               Petitioners,                                   A096-072-107

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Fernando Camargo-Zavala and Margarita Camargo, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen removal proceedings. We have jurisdiction under

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen, Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005), and we

deny the petition for review.

       The BIA acted within its broad discretion in determining that, even

assuming counsel failed to submit documentation, the evidence presented with the

motion to reopen was insufficient to warrant reopening. See Singh v. INS, 295

F.3d 1037, 1039 (9th Cir. 2002) (BIA’s denial of a motion to reopen shall be

reversed only if it is “arbitrary, irrational, or contrary to law”).

       PETITION FOR REVIEW DENIED.




                                             2                                 08-74561